DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0103] states “The calculator 12 also calculates the thresholds of the individual biological indices. For example, in a case where the first biological index is heart rate, the amount of change in heart rate is the amount of change to a heart rate measured at a first time. A first threshold is a threshold of the first biological index and is, for example, a threshold of RRI, which is an index of heart rate. The first threshold is a heart rate measured at a certain time relative to an at-rest heart rate of the measurement subject. For example, in a case where the second biological index is heart rate variability, the amount of change in heart rate variability is the amount of change to a heart rate variability measured at a second time.”.  RRI as defined in [0053] as “Heartbeat intervals (R-R intervals (RRIs)), each being an interval between the peaks of R waves of two consecutive heartbeats, were calculated from the measured ECG (see FIG. 7(a)). The RRI is one of the indices of heart rate.” Examiner notes that this  could also be interpreted as a single beat of the heart as represented by electrical pulses. What a “threshold of RRI” means is unclear, is this merely 
Appropriate correction is required.

Coefficient of variation is a known mathematical concept from statistics as the ratio of the standard deviation to the mean, i.e.              
                
                    
                        c
                    
                    
                        v
                    
                
                =
                 
                
                    
                        σ
                    
                    
                        μ
                    
                
            
        . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculator to calculate” and “determiner to determine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “calculator” and “determiner”, what these elements are is not sufficiently described in the specification. Based on the specification they appear be either two different structural processing elements or merely software running on a processor. The specification does not appear to provide any discussion of them beyond “calculator” to calculate and “determiner” to determine. The claims depending from claim 1 are rejected for the same reasons.

Claim 1/17 recites “the amount of change in heart rate variability is an amount of change from a reference value that is an at-rest heart rate variability of the measurement subject to the heart rate variability measured by the first sensor, ” however reading the specification, for example the legends on the figures and [0067] it states “individual biological indices are calculated on the basis of at-rest biological indices of the measurement subject,”. The indices for HRV is CvRR which is a derivative value of a plurality of HRVs not simply HRV, i.e. coefficient of variation is the ratio of the standard deviation to the mean or              
                
                    
                        c
                    
                    
                        v
                    
                
                =
                 
                
                    
                        σ
                    
                    
                        μ
                    
                
            
        . Thus, there is not sufficient description for the breath of the claim language being the HRV by itself, i.e. “(II) a comparison between relative magnitudes of the amount of change in heart rate variability and a second threshold to determine the factor for the stress”. Examiner notes RRI is a single RR over a time frame and directly gives you a HR (or estimated HR), i.e. dividing 60sec/Single RRI time = HR (BPM), thus Examiner is considering it synonymous with HR. The claims depending from claim 1/17 are rejected for the same reasons.

Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ". The claims depending from claim 1/17 are rejected for the same reasons.
The independent claims recite variations of “a determiner that determines a factor for stress of the measurement subject in accordance with” and “the determiner makes (1) a comparison between relative magnitudes of the amount of change in heart rate and a first threshold, and (II) a comparison between relative magnitudes of the amount of change in heart rate variability and a second threshold to determine the factor for the stress.” without disclosing how the determination is made based on the comparisons. The specification recites a functional intent, to determine a factor of “stress”, without disclosing how the intent is achieved. See MPEP 2161.01 portions above. The claims depending from claims 1 and 17 are also rejected for this issue. 

The independent claims recite first and second “threshold[s]” without disclosing how the thresholds are determined. The specification recites a functional intent, to determine the “thresholds”, without disclosing how the intent is achieved. The spec specifically states in [0136] “The threshold may be calculated by relatively simple machine learning, such as linear discrimination or a decision tree.” and in [0144] “These thresholds may be appropriately set in accordance with the amount of change in each biological index.” However neither of these portions actually disclose how it is actually determined beyond the intent to determine it using ML or “appropriately”. See MPEP 2161.01 portions above. The claims depending from claims 1 and 17 are also rejected for this issue.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “calculator” and “determiner” however it’s unclear if these are meant to be software run on a single processor or distinct physical structures. Turning to the specification there does not appear be any discussion of them beyond “calculator” to calculate and “determiner” to determine. For those reasons it’s unclear what the metes and bounds of this are. The claims depending from claim 1 are rejected for the same reasons, with the exceptions of 6-12.

Claim 2 recites “first” time, “second” time reading the claims in view of the specification see [0104] it’s unclear if “first” and “second” time are two different time periods or are the same time period. Examiner notes for clarity if this is meant to include both time periods being the same the language should be consistent. 

Claim 2 recites “certain time”, for example “is the heart rate measured at a certain time different from the first time and the second time relative to the at-rest heart rate of the measurement subject”. It is unclear what “relative to” the at-rest measurement is claiming. It is clear the data for the threshold is not taken at the first or second time but not how it is related to the “at-rest” HR sensing. Based on interpreting the claims in view of the spec, for example [0103] states “The second threshold is a heart rate variability measured at the certain time relative to an at-rest heart rate variability of the measurement subject.” and is not clear what the difference between the “at rest” baseline value used in the amount of change calculation and the “certain time” sensed value for the threshold.

Claim 3 recites “the factor for the stress is an interpersonal-related factor” however it’s unclear what the metes and bounds of this are. What the limits of a “interpersonal-related factor”. For that reason, it’s unclear what the metes and bounds of claim 3 are and the claim is indefinite.

Claim 4 recites “the factor for the stress is pain” however it’s unclear what the metes and bounds of this are. What the limits of a “pain” are is unclear, as pain is relative to a user. For that reason, it’s unclear what the metes and bounds of claim 3 are and the claim is indefinite.

Claim 5 recites “the factor for the stress is fatigue” however it’s unclear what the metes and bounds of this are. What the limits of a “fatigue” are is unclear, as fatigue is relative to a user. For that reason, it’s unclear what the metes and bounds of claim 3 are and the claim is indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites monitoring HR/HRV, comparing gathered data to a threshold and determining an “factor of stress” based on comparison to the thresholds. 
The limitations of “amount of change”, “comparison” and “determine” factor of stress, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “amount of change”, “comparison” and “determine” in the context of this claim encompasses the user manually calculating a difference between a value and a reference value (i.e. subtraction), comparing that to threshold (i.e. a Boolean <, >, =, <=, >=) and making a determination mentally based on the comparisons. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of “measures” data is pre-solution activity of mere data gathering. The processor (i.e. “calculator” and/or “determiner”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining variation and computing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Per the Berkheimer requirement, the HR/HRV sensing and processor/memory: (1) Jain see citations below shows the HR/HRV sensing and processor/memory see the cited portions below; (2) US 20120232414 see [0028], [0038]-[0041]; (3) JP 2017063966 see Abstract, Fig. 3; (4) US 20050177051 see Abstract, [0003], [0008], claim 1; (5) US 20150351690 see [0062], [0155], Fig. 6.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The combination of features also fail to amount to significantly more than the abstract idea itself. The claim is not patent eligible.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by over Jain (Jawahar Jain et al., US 20170246086) hereinafter Jain or, in the alternative, under 35 U.S.C. 103 as obvious over Jain.
Regarding claim 1, an interpretation of Jain discloses a stress evaluation device comprising: 
a first sensor that measures a heart rate and a heart rate variability of a measurement subject ([0040]-[0041], [0050] including “The system is capable of determining a baseline for each of these additional biological markers and/or physiological states.” See also [0058]); 
a calculator that calculates (i) an amount of change in heart rate and (ii) an amount of change in heart rate variability ([0052]-[0053] including “determining whether the user is subject to stress and whether the amount of stress exceeds a . . . threshold amount of stress based upon heart rate (e.g., energy) and heart rate variability (e.g., mood) of the user both being low (e.g., below a threshold heart rate and/or a threshold heart rate variability) at the same time and/or remaining low (concurrently) for at least a minimum amount of time.”, [0083], [0114] See also [0058], [0069]-[0070]; Examiner notes that being below or lower than the threshold is magnitude of the change being past a threshold); and 
a determiner that determines a factor for stress of the measurement subject in accordance with (i) the amount of change in heart rate and (ii) the amount of change in heart rate variability and that outputs information based on a determination result ([0052]-[0053], [0069]-[0070], [0083], [0095], [0114]), 
wherein the amount of change in heart rate is an amount of change from a reference value that is an at-rest heart rate of the measurement subject to the heart rate measured by the first sensor ([0052]-[0053], [0058] including “Further, the baseline may be specified for one or more different times throughout the day, different segments of the day, etc. As such, a baseline can be correlated with particular points during the circadian cycle of user.”, [0069]-[0070] see also [0040]-[0041], [0062], [0083], [0114]; Portions of the circadian cycle and/or time of day represent times of rest for an individual), the amount of change in heart rate variability is an amount of change from a reference value that is an at-rest heart rate variability of the measurement subject to the heart rate variability measured by the first sensor ([0052]-[0053], [0058], [0069]-[0070] see also [0040]-[0041], [0062], [0083], [0114]), and 
the determiner makes (1) a comparison between relative magnitudes of the amount of change in heart rate and a first threshold ([0052]-[0053], [0058], [0069]-[0070], [0083], [0114] see also [0040]-[0041]; The disclosed portions recite comparing current measurements to a baseline and comparing to a threshold to determine if HR/HRV are low. Examiner notes that an HRV measurement itself is measuring a change between RRI), and (II) a comparison between relative magnitudes of the amount of change in heart rate variability and a second threshold ([0052]-[0053], [0058], [0069]-[0070], [0083], [0114] see also [0040]-[0041]) to determine the factor for the stress ([0020], [0052]-[0053] see also [0058], [0069]-[0070]; To the extent “to determine” is an intended use of the device the recited structure of the prior art recited is capable of performing the function. Also, this could be interpreted as not being a positively recited it states performing the comparisons “to determine” not actually determining.).
While Examiner believes that Jain explicitly reads on the elements including circadian rhythms include a time at rest for a baseline. In the alternative, it would be obvious in view of Jain to use a point of the circadian rhythm baselines based on at rest time periods because the circadian rhythm includes at least one phase being during sleep which is “at rest”. 

 Regarding claim 2, an interpretation of Jain further discloses wherein the amount of change in heart rate is an amount of change to the heart rate measured at a first time ([0052]-[0053] including “both are low for at least a minimum amount of time”, [0058] including “sampling the sensor data at specified intervals of 30 seconds, 1 minute, 2 minutes, etc. thereby providing continuous or nearly continuous monitoring of the user.”, [0059], [0069]-[0070] see also [0040]-[0041]), the amount of change in heart rate variability is an amount of change to the heart rate variability measured at a second time ([0052]-[0053], [0058], [0069]-[0070] see also [0040]-[0041]; The current HR/HRV repeatedly compared to the thresholds (“both are low for at least a minimum amount of time” in order to determine something is low over a period of time requires taking multiple measurements and comparisons) per [0053] means then at one point in time the HR is low and at another point in time the HRV is low which covers the breadth of the claim language. Explained differently both HR/HRV being low/below the threshold for repeated comparisons would cover the claim language at a “first” time HR is low and at a “second” time HRV is low. Examiner notes that this is not being interpreted as the first and second time being the same if that is what is intended then the language should be consistent as the “first time” instead of “first” and “second” time), the first threshold is the heart rate measured at a certain time different from the first time and the second time relative to the at-rest heart rate of the measurement subject, and the second threshold is the heart rate variability measured at the certain time relative to the at-rest heart rate variability of the measurement subject ([0052]-[0053], [0058], [0069]-[0070], [0114] see also [0040]-[0041]).

 Regarding claim 6, an interpretation of Jain further discloses wherein the determiner further determines an intensity of the stress in accordance with a difference between the amount of change in heart rate and the first threshold ([0052]-[0053], [0058], [0069]-[0070], [0083], [0114] see also [0040]-[0041]) and a difference between the amount of change in heart rate variability and the second threshold ([0052]-[0053], [0058], [0069]-[0070], [0083], [0114] see also [0040]-[0041]), and outputs a determination result as the information based on the determination result ([0052]-[0053], [0058], [0069]-[0070], [0083], [0114] see also [0040]-[0041]).

Regarding claim 14, an interpretation of Jain further discloses a presenter ([0032], [0044]) that presents the information based on the determination result output by the determiner, wherein the information includes at least one selected from the group consisting of the factor for the stress, an intensity of the stress, and measures for reducing the stress ([0053], [0095] see also rejection of claim 1).

Regarding claim 15, an interpretation of Jain further discloses wherein the presenter presents the information by using a sound ([0031], [0095] see also rejection of claim 1).

Regarding claim 16, an interpretation of Jain further discloses wherein the presenter presents the information by using an image ([0032], [0095] see also rejection of claim 1).

Regarding claim 17, an interpretation of Jain discloses a stress evaluation method comprising: 
acquiring a measured heart rate and a measured heart rate variability of a measurement subject ([0040]-[0041], [0050] including “The system is capable of determining a baseline for each of these additional biological markers and/or physiological states.” See also [0058]); 
calculating (i) an amount of change in heart rate and (ii) an amount of change in heart rate variability ([0052]-[0053] including “determining whether the user is subject to stress and whether the amount of stress exceeds a . . . threshold amount of stress based upon heart rate (e.g., energy) and heart rate variability (e.g., mood) of the user both being low (e.g., below a threshold heart rate and/or a threshold heart rate variability) at the same time and/or remaining low (concurrently) for at least a minimum amount of time.”, [0083], [0114] See also [0058], [0069]-[0070]; Examiner notes that being below or lower than the threshold is magnitude of the change being past a threshold); and 
determining a factor for stress of the measurement subject in accordance with (i) the amount of change in heart rate and (ii) the amount of change in heart rate variability and outputting information based on a determination result ([0052]-[0053], [0069]-[0070], [0083], [0095], [0114]), 
wherein the amount of change in heart rate is an amount of change from a reference value that is an at-rest heart rate of the measurement subject to the measured heart rate ([0052]-[0053], [0058] including “Further, the baseline may be specified for one or more different times throughout the day, different segments of the day, etc. As such, a baseline can be correlated with particular points during the circadian cycle of user.”, [0069]-[0070] see also [0040]-[0041], [0062], [0083], [0114]; Portions of the circadian cycle and/or time of day represent times of rest for an individual), the amount of change in heart rate variability is an amount of change from a reference value that is an at-rest heart rate variability of the measurement subject to the measured heart rate variability ([0052]-[0053], [0058], [0069]-[0070] see also [0040]-[0041], [0062], [0083], [0114]), and 
the determining includes making (1) a comparison between relative magnitudes of the amount of change in heart rate and a first threshold ([0052]-[0053], [0058], [0069]-[0070], [0083], [0114] see also [0040]-[0041]; The disclosed portions recite comparing current measurements to a baseline and comparing to a threshold to determine if HR/HRV are low. Examiner notes that an HRV measurement itself is measuring a change between RRI), and (II) a comparison between relative magnitudes of the amount of change in heart rate variability and a second threshold ([0052]-[0053], [0058], [0069]-[0070], [0083], [0114] see also [0040]-[0041]) to determine the factor for the stress ([0020], [0052]-[0053] see also [0058], [0069]-[0070]; To the extent “to determine” is an intended use of the device the recited structure of the prior art recited is capable of performing the function. Also, this could be interpreted as not being a positively recited it states performing the comparisons “to determine” not actually determining.).

Regarding claim 19, an interpretation of Jain further discloses a non-transitory computer-readable medium having a program stored thereon, the program causing a computer to execute the stress evaluation method according to claim 17 ([0005], [0035], [0038] see also the rejection to claim 17).

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Shaffer (Fred Shaffer et al., An Overview of Heart Rate Variability Metrics and Norms, Frontiers in Public Health, Vol. 5 2017, https://www.frontiersin.org/article/10.3389/fpubh.2017.00258, 10.3389/fpubh.2017.00258, viewed on 5/5/22) hereinafter Shaf.
Regarding claim 13, an interpretation of Jain discloses the above in claim 1. An interpretation of Jain may not explicitly disclose wherein the heart rate variability is obtained by performing frequency analysis on heartbeat intervals of the measurement subject.
However, in the same field of endeavor (medical devices), Shaf teaches wherein the heart rate variability is obtained by performing frequency analysis on heartbeat intervals of the measurement subject (Abstract, “Frequency-domain measurements” discussion on Pg. 2, 5-6, Table 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jains analysis of HRV to include frequency domain analysis of HRV as shown by Shaf as it is obvious to try being one of the widely used alternatives out of using time-domain, frequency- domain and non-linear metrics and as it is widely used provides predictable application of the analysis with a reasonable expectation of success.

Examiner Note
Prior art is not presently applied to claims 3-5, 7-12 and 18 due to the examiner’s inability to determine the metes and bounds of the claims as expressed in the rejections under 35 USC 112 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150208986 see [0177], [0198]; US 20160206248.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 May 2022